Title: From George Washington to Henry Knox, 3 December 1782
From: Washington, George
To: Knox, Henry


                        
                            Dr Sir,
                            Newburgh Decr 3d 1782
                        
                        On a further consideration of what I had in contemplation, I have determined to postpone the matter till
                            tomorrow—perhaps I may put it of altogether—In either case, it is my earnest wish that not a tittle respecting it may
                            transpire. I am Sincerely and Affectionately Yr
                        
                            Go: Washington
                        
                    